KELLY, Judge.
The Bank of New York Mellon appeals from the order dismissing its foreclosure action against Henry Ruiz based on the Bank’s alleged failure to comply with the notice requirements of paragraph twenty-*583two of the mortgage. Because the Bank’s letter substantially complied with its notice obligations under the terms of the mortgage, we reverse and remand for further proceedings. See Green Tree Servicing, LLC v. Milam, 177 So.3d 7, 18 (Fla. 2d DCA 2015).
Reversed and remanded.
CASANUEVA and WALLACE, JJ., Concur.